Civil action to recover damages for an alleged wrongful death, instituted 6 November, 1931, against Southern Railway Company, a corporation chartered under the laws of Virginia, and J. W. McSherry, a citizen and resident of Buncombe County, N.C.
The corporate defendant, in apt time, filed its petition and bond for removal of the cause to the District Court of the United States for the Western District of North Carolina, for trial, on the ground of diverse citizenship, alleging in its petition that no summons had been served on J. W. McSherry, for that he was dead, having died some days prior to the issuance of said summons, and that the action was solely between plaintiff and the corporate defendant. The petition also shows the presence of the requisite jurisdictional amount. Motion by plaintiff to make administratrix of J. W. McSherry's estate party defendant denied, and motion to remove allowed. Plaintiff appeals.
Affirmed on authority of Huntley v. Express Co., 191 N.C. 696,132 S.E. 786, and Morgan v. Morgan, 2 Wheat., 290, 4 Law Ed., 242.
Affirmed. *Page 853